Citation Nr: 0005433	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to vocational rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1994 to August 
1997.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional   Office (RO) in Roanoke, 
Virginia.  

The issue of entitlement to vocational rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code requires further development and is addressed in 
the remand following the Order section of this decision.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for pes planus has been obtained by the RO.

2.  The veteran's preexisting pes planus underwent permanent 
increase in disability during service, not shown to be due to 
the natural progress of that disorder. 


CONCLUSION OF LAW

Preexisting pes planus was aggravated by active service.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. § 3.306(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a). 

During his service entrance examination in February 1994, the 
veteran responded in the negative when asked if he then had, 
or had ever had, foot trouble.  On examination, his feet were 
reportedly normal.  However, X-rays revealed mild pes planus, 
bilaterally, which was not considered disqualifying.  In an 
addendum to the medical history, the reviewing 
officer/approving authority (a physician) noted that the 
veteran had been active in sports, particularly jogging, 
without foot trouble.

In August 1996, the veteran was treated for a mild left ankle 
sprain.  It was noted that he had been running 2 to 3 miles 
every other day for the past 3 months.  In January and 
February 1997, he was treated for pes planus which had become 
symptomatic.  Thereafter, he was referred for evaluation by a 
Medical Board.

During his March 1997 Medical Board examination, it was noted 
that the veteran had been well until June 1996, when he began 
to complain of bilateral arch pain associated with running 
and with the performance of his duties as a laboratory 
technician.  On weightbearing, the left foot revealed 
moderate pes planovalgus.  The heel was approximately 3 
degrees valgus.  Otherwise, there were no reported 
abnormalities.  X-rays showed changes consistent with pes 
planus, and the diagnosis from the medical board examination 
was symptomatic pes planus.  It was noted that that disorder 
had existed prior to entry.  The Medical Board agreed with 
the findings and diagnosis and concluded that the veteran was 
no longer fit for military service due to the chronicity of 
his complaints and only minimal improvement, despite 
exhaustive conservative efforts.  The Medical Board noted 
that the veteran's foot complaints were unlikely to improve.  

Bilateral pes planus was also diagnosed on the veteran's May 
1997 service separation examination.

In June 1997, a Physical Evaluation Board found that due to 
symptomatic pes planus, the veteran unfit for further service 
and recommended his discharge.  It was noted that the 
disability was not ratable and was not aggravated by service 
but that it could be permanent.

During a VA podiatric examination in July 1998, the veteran 
continued to report pain in the soles of his feet, after 
prolonged periods of time on his feet.  He noted that he was 
often on his feet as a laboratory technician.  He also noted 
that he did not jog or walk for exercise, due to foot pain.  
On examination, he demonstrated bilateral pes planus with 
mild tenderness along the fallen arches of both feet.

Although the Medical Board suggested minimal improvement in 
the veteran's preexisting pes planus, and the Physical 
Evaluation Board concluded that there had been no aggravation 
of that disability, the overall evidence suggests otherwise.  
It shows that after almost two years of active duty, the 
veteran's preexisting pes planus became symptomatic.  Not 
only did he complain of pain, associated with prolonged use 
of his feet, the pain precluded him from participating in 
activities, such as running, which he had been able to 
perform when he entered service.  His feet also demonstrated 
clinical abnormalities which were not reported during his 
service entrance examination.  Those symptoms represented 
more than mere flare-ups, as they were reportedly chronic 
during his final year of service.  Indeed, they were noted 
during his service separation examination and during his VA 
examination several months after service.  Such evidence 
rather clearly suggests a chronic increase in disability 
which had been considered nondisqualifying when he entered 
service, and was the very disability for which he was 
discharged, despite conservative treatment in service.  See 
Sondel v. West, 13 Vet. App. 213, 218-219 (1999). There is no 
clinical demonstration of record that the increase was due to 
the natural progress of the disorder; and, therefore, the 
Board is of the opinion that service connection for pes 
planus is warranted on the basis of aggravation.  


ORDER

Entitlement to service connection for pes planus is granted.


REMAND

The veteran also seeks entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code.  Such training is predicated, 
in part, on the rating assigned for a particular service-
connected disability.  38 U.S.C.A. § 3102 (West 1991); 
38 C.F.R. § 21.40 (1999).  It would be premature for the 
Board to assign such a rating or to otherwise consider the 
vocational rehabilitation issue, as such action could 
prejudice the veteran's claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Accordingly, the case is remanded for 
the following actions:

1.  The RO should undertake all necessary 
development and assign a disability 
rating for the veteran's service-
connected pes planus.  In so doing, the 
RO should be mindful of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which considered the question of 
functional loss as it relates to the 
adequacy of assigned disability ratings. 

2.  Thereafter, the case should be 
forwarded to the VA Vocational 
Rehabilitation and Counseling (VR&C) 
division which should undertake any 
necessary development and determine 
whether the veteran is entitled to 
vocational rehabilitation services under 
the provisions of Chapter 31, Title 38, 
United States Code.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

